I




                                                            14th COURT OF APPFaic

                                                                 MAR 17 20f5
    / 0 sl^A$i^ ^x             ^yiA^t   (^Hj^^^ ' I CHRISTOPHER A. PRINE
                                                                   CLERK




          ?Lt^ <4 rfi/LU«A /6^\                   ^     (X*^.   s^stf^-^ctL

               G^

                     <* ^^rX^, y££*e                            -4~H^
/t>rfmAiA^fn_ jfe      Sh^L    0*^1
                                                      <H-             G_




/Jay**/ ^j jUi «~~*/ ^Jj. ^ j^
           tW^?f    'IfUrtju




                                        i^/yA^J, ^a
                                                                                     KENTISH, MARK




                                         TEXAS STATE LAW LIBRARY
                                               P.O. BOX 12367
                                           AUSTIN, TEXAS 78711-2367

                                                                                                        7 January 2015
   RE: Document Request

   Mark Kentish (#1846130)
   Clements Unit (037)
   Amarillo, TX 79107-9606

   Dear Mr. Kentish,

   Thank you for contacting the Texas State Law Library. We received your request on 10 November 2014, but
   unfortunately, we are unable to process your request for the following reason:

   We are unable to obtain the records you requested because we only have access to records held atthe Third Court
   of Appeals, the Court of Criminal Appeals, and the Supreme Court. Your court records are located atthe 14th
   Court ofAppeals. Please contact the clerk ofthat court atthe following address and request the records for appeal
   #14-13-00266-CR:

I Christopher Prine, Clerk\
/ 14th Court ofAppeals ]
I 301 Fannin, Room 245 /
\ Houston, TX 77002         /
   Enclosed is an estimate for the files atthe Court ofCriminal Appeals orThird Court ofAppeals related toyour
   case. These are the only Courts whose files we have access to. We do not have access to the files of any ofthe
   district courts or Appeal Courts outside of Austin, therefore we cannot provide copies of trial documents as
   requested.

   In the estimate, you will find two different Reporter's Records included. Since they were filed on different days
   and both part ofthe Petition for Discretionary Review file, we supplied the information for both although they
   have the same page counts.

   Additionally, this estimate does not contain an estimate for volume 8 ofthe Reporter's Record, as itcontains
   exhibits. The State Law Library does not have authorization to copy exhibit files from the Third Court ofAppeals
   and the Court ofCriminal Appeals. In order toobtain copies ofexhibits from these courts, you will need to
   contact the Court directly to file a motion requesting these documents. We cannot facilitafe orassist you with this
   process. You mayalso contactyour trial court directly to obtain copies of exhibits.

   Sincerely,
   State Law Library Reference Staff
                                                                                                                       KENTISH, MARK




                                                                          STATE LAW LIBRARY
                                                                                 P.O. BOX 12367
         To: Mark Kentish #1846130                                     AUSTIN, TEXAS 78711-2367
         From: Inmate Copy Service Staff
         Re: Cost ofyour request (#7164) for copies received November 10, 2014
         Estimate #4099 dated December 19, 2014


                                                          Document Requested                        #of                 Check to
                                                                                                              Cos*
                                                                                                   Pages                 order
                         Court of Criminal Appeals
                            PD-1207-14 -#EXTREH

                            •LETTEROF INSTRUCTION
                                                                                                   2 Pages   $0.50
                            •MOTION FOR REHEARING                                                                         o
                                                                                                  4 Pages    $1.00
                        Court of CriminalAppeals                                                                          a
                           PD-1207-14 - #MOT SUSP 9.3(b)
                           'PETITIONER'S MOTION UTILIZING RULE «OF TEXAS RULeTof"-"
                           app^2 STO SUSrENDRULE »<5£SSSS of                                      3 Pages    $0.75
                                                                                                                          •
                        CourtofCriminal Appeals
                           2£i?rL"lt ^lGINAL PETITION FOR DISCRETIONARY REVIEW^
                           (HJKIOINAL PDR                                                         35 Pages   $8.75 ;
                        Court of CriminalAppeals
                                                                                                                         a
                           PD-1207-14 PART 1
                           •DOCKET SHEET

                          •MEMORANDUM OPINION FROM THE FOURTEENTH COURT OF appfaT?
-tor*         i    —
                          •JUDGMENT FROM FOURTEENTH COURT OF APPEALS
              i    -       'REPORTER'S RECORD VOLUME 1OfTmIsTER INDEX FILErTiTjUr^iT
             ¥ -
                           'REPORTER'S RECORD VOL 2OF 8JURY VOIR DIRE FILED 13 JUNE2013
              S -         REPORTER'S RECORD VOL'ioF8TRIAL ON THE MERITS FILED iTTuM
                          REPORTER'S RECORD VOL 4OF 8TRIAL 6!7THF^rrBlT!r7I?^
             7 -          •REruKTKR'S RECORD VOL 5OF 8TRIAL ON THE MERITS FILED 13 JUNE
                          MKJKifcK-s RECORD VOL 6OF 8TRIAL ON THEmErITS FILED 13 JUNE

              f -        JuKsXw RSREC°RD V°L ?O^PU^SHMENT PROC£F£iNGsl^D~r1
                       Court ofCriminal Appeals
                         PD-1207-14 PART 2 CLERK'S RECORD VOLUMEIT
                         •i4-13-00266-CR CAUSE #1379634 VOLUME I OF 2COVER SHEET
                         •CLERK'S RECORD VOLUME 1OF 2 COVER SHEET
                         •INDEX

                         •CAPTION

                          INDICTMENT FROM PRIMARY CAUSE NO. !379634~
                         •COMPLAINT

                         •INDICTMENT




        Mark Kentish
                                                              Estimate #4099—19 Dec 2014                                           $605.36
                                    •MOTION TO DISMISS APPOINTED ATTORNEY AND APPOINT NEW
       fl             -
                                    COUNSEL TO ACT ON BEHALF OF DEFENDANT
                                                                                                         3 Pages    $0.75           Gf
          a                   ~     •MOTION TO DISMISS AND ORDER OF THE COURT                            1 Pages    $0.25
                                                                                                                                    Sf
                                    •INDICTMENT                                                          1 Pages    $0.25
                                                                                                                                    Sf
                                    •INSTANTER                                                            1 Pages   $0.25
                                                                                                                                    a
                                    •DEFENDANTS MOTION FOR DISCOVERY AND INSPECTION AND ORDER
                                                                                                         9 Pages    $2.25
     IS           -                 OF THE COURT                                                                                    ®
                                    •LETTER FROM DEFENDANT                                               2 Pages    $0.50
     ii>          -                                                                                                                 0
      n               -             •REQUEST FOR APPOINTMENT OF COUNSEL AND ORDER OF THE COURT           I Pages    $0.25
                                                                                                                               "^m~~"
     /*               -
                                    •MOTION TO AMEND INDICTMENT AND ORDER OF THE COUR                    3 Pages : $0.75
                                                                                                                                  EZf
                                    •MOTION FOR THE APPOINTMENT OF AN INVESTIGATOR AND ORDER OF
      ii              -                                                                                  4 Pages
                                    THE COURT
                                                                                                                    $1.00
                                                                                                                                    tf
                                    •CASE RESET FORM                                                     1 Pages    $0.25
                                                                                                                                    u..
                                    •MOTION TO DISMISS AND ORDER OF THE COURT                            I Pages    $0.25
                                                                                                                                    &
                                    •STATE'S FIRST AMENDED NOTICE OF EXPERTS                             2 Pages    $0.50
 ,    "•<-!               —
                                                                                                                                    a
                                    •STATE'S FIRST AMENDED NOTICE OF INTENTION TO USE EXTRANEOUS
      2i                  w
                                    OFFENSES AND PRIOR CONVICTION
                                                                                                         4 Pages    $1.00;
                                                                                                                                    ti
              ?               —     •STATE'S NOTICE OF EXPERTS                                           2 Pages    $0.50
                                                                                                                               ' :m
                                    •STATE'S NOTICE OF INTENTION TO USE EXTRANEOUS OFFENSES AND
                                    PRIOR CONVICTIONS
                                                                                                         3 Pages    $0.75
                                                                                                                                    &
                                    •STATE'S NOTICE OF INTENT TO USE BUSINESS RECORDS AFFIDAVIT

                                    •STATE'S SECOND NOTICE OF INTENT TO USE BUSINESS RECORDS
                                                                                                         1 Pages    $0.25.     i:_F~".
                                                                                                         21 Pages   $5.25 .:
                                                                                                                                    0
                                    AFFIDAVIT

                                    •NOTICE OF INTENT TO USE DEFENDANT'S ORAL RECORDED STATEMENT     •   1 Pages    $0.25
     £7                                                                                                                             0
                                  Court of Criminal Appeals
                                    PD-1207-14 PART 2 CLERK'S RECORD VOLUME 1

                                    •DEFENDANTS MOTION FOR DISCOVERY OF EXCULPATORY AND
                                    MITIGATING EVIDENCE
                                                                                                         3 Pages    $0.75;
                                                                                                                                    of
                                    •MOTION TO SUPPRESS DEFENDAN'T SSTATEMENT PURSUANT TO
                                    JACKSON V. DENNO
                                                                                                         4 Pages    $1.00
                                                                                                                                Gf
     Jo           -                 •DEFENDANTS MOTION TO SUPPRESS AND ORDER OF THE COURT                3 Pages    $0.75
                                                                                                                               ~W^
                                    •MOTION TO TESTIFY FREE FROM IMPEACHMENT BY PRIOR CONVICTIONS ; 4 Pages         $1.00 !
     ?i               -                                                                                                             &
                                    •MOTION FOR NOTICE OF EXTRANEOUS OFFENSES THAT WILL BE

     5i                   -
                                    OFFERED AS RELEVANT TO OPPORTUNITY, PREPARATION, INTENT.
                                    KNOWLEDGE, MOTIVE, IDENTITY, PLAN, ABSENCE OF MISTAKE
                                                                                                         3 Pages    $0.75
                                                                                                                                    ti
                                    •REQUEST FOR NOTICE OF INTENT OF OFFER EVIDENCE OF CONVICTION    i
  ?3                  -             UNDER RULE 609(f) AND OF AN EXTRANEOUS CRIME OR BAD ACT UNDER        1 Pages    $0.25 :
                                    ARTICLE 37.07
                                                                                                                                        ../.,..
                                    •MOTION TO TRANSFER PRIOR MOTIONS TO NEW CAUSE NUMBER AND
                                    ORDER OF THE COURT
                                                                                                         2 Pages    $0.50
                                                                                                                                    d
                                    •NOTICE OF RE-INDICTMENT                                             3 Pages    $0.75
     *f               -                                                                                                        ..   Ey .
                                    •INSTANTER                                                           1 Pages    $0.25
     JC               -
                                    •STATE'S SECOND NOTICE OF INTENTION TO USE EXTRANEOUS OFFENSES
                                                                                                         5 Pages    $1.25
                                                                                                                               \ ^
                                    AND PRIOR CONVICTIONS                                                                           C
                                    •REQUEST FOR APPOINTMENT OF COUNSEL AND ORDER OF THE COURT           1 Pages    $0.25'
                                                                                                                                    LIY>
                                    •ORDER                                                               1 Pages    $0.25
      3^                      -                                                                                                     \Z
                                    •DEFENSE MOTION AT TIME OF ENTERING PLEA OF NOT GUILTY               1 Pages    $0.25
                                                                                                                                    0
       >,*                    •     •STATE'S JURY LIST                                                   3 Pages    $0.75      r    0
                                    •DEFENDANTS JURY LIST                                                3 Pages
          H»
                                                                                                                    $0.75
                                                                                                                                 &
                                    •ORDER                                                               1 Pages \ $0.25-
                                                                                                                                 ti
                                    •STATE'S JURY LIST                                                   3 Pages    $0.75 :•
                                                                                                                             ~~"~W~~"'
                                    •DEFENDANTS JURY LIST                                                3 Pages    $0.75 ,      $—
                                    •ORDER                                                               1 Pages    $0.25
                                                                                                                          ^LT""
     vi.                  '         •ADMONISHMENTS                                                       3 Pages    $0.75
                                                                                                                          •'• _
                                                                                                                          ^   ET
                                    •CHARGE OF THE COURT ON GUILT OR INNOCENCE                           7 Pages    $1.75
                                                                                                                                L .
Mark Kentish                                                     Estimate #4099—19 Dec 2014                                                       $605.36
    •REQUEST OF THEJURYAND REPLY OFTHE COURT
    •CHARGE OF THE COURT ON THE ASSESSMENT OF PUNISHMENT
    •JUDGMENT OF CONVICTION BY JURY
   •J.I.M.S. SUPPLEMENTAL COST BILL ENTRY
 Court of Criminal Appeals
   PD-1207-14 PART 2 CLERK'S RECORD VOLUME 1
   •NOTICE OF APPEAL
                                                                                  $0.50 (
                                                                                              •
   •TRIAL COURTS CERTIFICATION OF DEFENDANTS RIGHT OF APPEAL           I Pages    $0.25
   •PAUPER'S OATH ON APPEAL ANDORDER OF THE COURT
                                                                                              •
                                                                                  $0.25
   •AGREED MOTION TO SEAL DIGITAL MEDIA CONTAINING CONTRABAND
                                                                                              •
   AND ORDER OF THE COURT                                              1 Pages    $0.25
                                                                                              •
Court of Criminal Appeals
   PD-1207-14 PART 2 CLERK'S RECORD VOLUME 2
   •14-13-00266-CR VOLUME 2 OF 2
                                                                    I Pages      $0.25
   •CAUSE #1379634 VOLUME 2OfT                                                                •
                                                                    1 Pages      $0.25
   •STATE'S PROPOSED VOIR DIRE (LARGE DOCUMENT)
   •LETTER OF ASSIGNMENT TOTHE I4TH COURT OFAPPEALS
                                                                   115 Pages $28.75.
                                                                                            ~&
   •DOCKET
                                                                    1 Pages
                                                                   3 Pages
                                                                                 $0.25
                                                                                              W
                                                                                 $0.75
   •CERTIFICATE OF THE COURT
Court of Criminal Appeals
                                                                    1 Pages      $0.25
                                                                                          *
  jPD-1207-14 PART 2APPELLANT'S BRIEF                              45 Pages $11.25
Court of Criminal Appeals                                                                     •
  PD-1207-14 PART 2 STATE'S API     lTE BRIEF                     41    Pages j$10.25         •
Court of Criminal Appeals
  PP-1207-14 PART 2REPORTER'S REcbRDFTLJo'lsluNE 20TT
  •VOLUME I OF 8 MASTER INDEX
                                                A                  11 Pages      $2.75
  •VOLUME 2 OF 8 JURY VOIR DIRE
                                                                                              D
                                                                  136 Pages $34.00
  •VOLUME 3 OF 8 TRIAL ON THE MERITS                              111 Pages $2775
                                                MM>w:iaM;-.j^a(
  •VOLUME 4 OF 8 TRIAL ON THE MERITS                              227 Pages $56.75
                                                           X                                .•
  •VOLUME 5 OF 8 TRIAL ON THE MERITS
                                                                  284 Pages: $71.00
  •VOLUME 6 OF 8 TRIAL ON THE MERITS
                                                                                            .•..




                                   FROM «Mr. Make m4tHon\ kertTxsH
                                         £?n -& T% Hicxi o "~"c i -"5T~